Citation Nr: 0016081	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gynecomastia with 
mastectomy of the left breast, claimed on a direct basis and 
as due to Agent Orange exposure.

2.  Entitlement to service connection for a pancreatic cyst, 
claimed on a direct basis and as due to Agent Orange 
exposure.

3.  Entitlement to service connection for gastrointestinal 
bleeding, claimed on a direct basis and as due to Agent 
Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed on a direct basis and as due to Agent 
Orange exposure.

5.  Entitlement to a greater initial evaluation for the 
veteran's service connected post-traumatic stress disorder 
(PTSD), initially evaluated as 70 percent disabling, 
effective October 11, 1996.

6.  Whether an April 1973 rating decision was clearly and 
unmistakably erroneous in denying the veteran's claim seeking 
service connection for a nervous condition.

7.  Whether a June 1973 rating decision was clearly and 
unmistakably erroneous in continuing the denial of the 
veteran's claim seeking service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  A February 1995 rating decision denied 
entitlement to service connection for gynecomastia with 
mastectomy of the left breast.  An August 1995 rating 
decision denied entitlement to service connection for a 
pancreatic cyst.  An August 1996 rating decision denied 
entitlement to service connection for PTSD.  Each of those 
three issues was properly developed for appeal.

In February 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Traveling Member of the Board.  A 
complete transcript of the testimony is of record.  The case 
came before the Board in May 1997 and was remanded to the RO 
for additional evidentiary development.  The Board also 
referred back to the RO additional claims seeking service 
connection for gastrointestinal bleeding, for peripheral 
neuropathy, and for clear and unmistakable error (CUE) in 
prior rating decisions of April and June 1973.

Subsequent to the Board's May 1997 Remand, a January 1998 
rating decision denied the additional claims seeking service 
connection for gastrointestinal bleeding, for peripheral 
neuropathy, and for clear and unmistakable error (CUE) in 
prior rating decisions of April and June 1973.  The veteran 
submitted a notice of disagreement with that rating decision 
in January 1998.  In March 1998, he was provided with a 
statement of the case.  His substantive appeal was received 
in June 1998.  Accordingly, those additional issues are also 
now developed for appeal.

It is also noted that by an April 1998 rating decision, 
service connection was granted for PTSD and a 30 percent 
disability evaluation assigned effective October 11, 1996.  
In June 1998, the veteran submitted a notice of disagreement 
with the initial assigned evaluation.  Also in June 1998, he 
was provided with a statement of the case and his substantive 
appeal was received.  The disability evaluation was further 
increased to 50 percent by a December 1998 rating decision, 
and to 70 percent by a November 1999 rating decision.  The 70 
percent disability evaluation was also made effective from 
October 11, 1996 by a rating decision in March 2000.  The 
Board also notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  The Board notes that this issue was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating.  Due to these 
developments, the issue regarding the veteran's PTSD has been 
recharacterized as identified on the title page hereinabove.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since his discharge from service, the veteran has been 
diagnosed with a gynecomastia with mastectomy of the left 
breast, a pancreatic cyst, and gastrointestinal bleeding; 
however, all of these disorders were first diagnosed many 
years after the veteran's service, and there is no competent 
medical evidence of a nexus between the currently diagnosed 
disorders and any disease or injury in service or any 
incident therein.

3.  The veteran's gynecomastia with mastectomy of the left 
breast, pancreatic cyst, and gastrointestinal bleeding, are 
not among those chronic disorders recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam, and there is no medical evidence of a nexus between 
any of these disorders and any alleged exposure to herbicide 
agents therein.

4.  The veteran has not submitted plausible claims for 
service connection for a gynecomastia with mastectomy of the 
left breast, a pancreatic cyst, or gastrointestinal bleeding, 
each claimed on either a direct basis or as due to exposure 
to herbicide agents in service.

5.  The veteran has submitted a plausible claim that his 
currently diagnosed peripheral neuropathy is due to exposure 
to herbicide agents in service; however, the preponderance of 
the evidence is against the veteran's claim that the 
peripheral neuropathy is due to any disease or injury in 
service or any incident therein, or otherwise, a result of 
exposure to Agent Orange or other herbicides in service.

6.  At the time of the RO's rating decision in April 1973, 
there was no evidence of a current diagnosis of any 
psychiatric disorder and there was no basis upon which 
service connection could have been granted by the RO.

7.  At the time of the RO's rating decision in June 1973, the 
veteran had submitted medical evidence of a current diagnosis 
of a chronic anxiety reaction and medical evidence that the 
current diagnosis was a residual of combat experiences in 
service; and the RO failed to apply 38 C.F.R. § 3.303(d) to 
that evidence.

CONCLUSIONS OF LAW

1.  The claims for service connection for gynecomastia with 
mastectomy of the left breast, a pancreatic cyst, and 
gastrointestinal bleeding, each claimed on a direct basis or 
as due to exposure to herbicide agents in service, are not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The veteran's diagnosed peripheral neuropathy was not due 
to disease or injury which was incurred in or aggravated by 
service, nor was it caused by exposure to Agent Orange or 
other herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The April 1973 rating decision, which denied service 
connection for a nervous disorder, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105(d) (West 
1991); 38 C.F.R. § 3.105 (1999).

4.  The June 1973 rating decision which denied service 
connection for a nervous disorder, was clearly and 
unmistakably erroneous and it is reversed.  38 U.S.C.A. 
§§ 1110, 5107, 7105(d) (West 1991); 38 C.F.R. § 3.105 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Factual Background

Review of the veteran's DD Form 214 does indicate that he 
served in Vietnam as a Marine, and with a military 
occupational specialty as a mortarman.

Review of the veteran's service medical records is entirely 
negative for any complaints, treatment, or diagnosis of a 
gynecomastia with mastectomy of the left breast, a pancreatic 
cyst, gastrointestinal bleeding, or peripheral neuropathy.  
In September 1969, the veteran was treated for a complaint of 
pain in the left leg after being stepped on.  In August 1970, 
he was treated for thoracic muscle spasms.  He was also 
treated for complaints of pain in both feet in January 1971.  
The history was reportedly vague, as the pain occurred with 
weight bearing and also at night.  Examination revealed no 
pathology and all findings were normal.  These were the only 
complaints regarding the lower extremities and there were no 
findings of peripheral neuropathy.  All findings were normal 
on separation examination in August 1971.

(The Board notes that this claims file contains 8 volumes of 
evidence and there are numerous post-service medical records, 
all of which have been carefully reviewed by the Board.  
However, for the sake of judicial economy and efficiency, the 
Board will only discuss those records pertinent to the 
veteran's pending claims.)

In February 1973, the veteran submitted a claim seeking 
service connection for a nervous condition.  He did not claim 
any other disorders, to include gynecomastia with mastectomy 
of the left breast, a pancreatic cyst, gastrointestinal 
bleeding, or peripheral neuropathy.  Likewise, all physical 
findings were normal on an April 1973 VA examination.

A June 1986 record from the Scottsdale Memorial Hospital, 
indicated that the veteran had a massively large left breast, 
and a gynecomastia was surgically excised.  Pathology report 
indicated that a gynecomastia of the left breast tissue had 
been confirmed.

An August 1988 emergency room record from the Scottsdale 
Memorial Hospital, indicated the veteran was admitted after 
collapsing.  A history of known diabetes mellitus was noted 
and the impression was hypoglycemia secondary to insulin 
reaction.  (The Board notes that there are many subsequent 
records indicating the veteran had insulin dependent diabetes 
mellitus.)  

A January 1989 admission record from St. Luke's Medical 
Center indicates the veteran was admitted with 
gastrointestinal bleeding, most likely due to a peptic ulcer 
with severe anemia,  There was also an indication of diabetes 
mellitus out of control.  Other records of gastrointestinal 
bleeding in 1989 indicate that a duodenal ulcer was 
suspected.  Gastrointestinal bleeding reoccurred in 1992.  In 
March 1992, the veteran underwent an 
esophagogastroduodenoscopy which found gastritis and a small 
amount of blood present from gastritis, with no evidence of 
erosions or ulcerations.  There was no evidence of duodenitis 
or other bleeding lesions.  The veteran also underwent a 
normal colonoscopy which ruled out other causes of the 
gastrointestinal bleeding.

Throughout the late 1980s and early 1990s there are numerous 
private medical records of poorly controlled diabetes 
mellitus and also of a seizure disorder.  February and March 
1994 evaluations from C. Dhillon, M.D., indicated the veteran 
complained of the recent onset of numbness in the hands and 
feet, as well as weakness in upper and lower extremities.  
Following testing and evaluation, the impression was of 
diabetic peripheral neuropathy and possible bilateral ulnar 
neuropathy at the elbows.  The veteran was treated for 
consistent bilateral ulnar neuropathy and was given elbow 
protector pads to be worn to prevent excessive elbow flexion.  
There was also a finding of sensory motor peripheral 
neuropathy as the cause of lower extremity discomfort.  The 
need for tight control of the diabetes mellitus was 
emphasized to prevent progressive peripheral neuropathy that 
may be painful.

The veteran underwent a VA Agent Orange examination in 
September 1994.  His history of diabetes mellitus and of 
seizures was noted.  There were no findings of any disorder 
being related to Agent Orange exposure.

The veteran underwent a general VA examination in November 
1994 and gave a history of having been in areas that were 
sprayed with Agent Orange during his service in Vietnam.  
However, he indicated he was not aware of having any Agent 
Orange caused disease.

In January 1995, an admission record from the Scottsdale 
Memorial hospital indicated the veteran was admitted for 
gastrointestinal bleeding, and the etiology and source of the 
bleeding was unclear.  Following testing, a liver biopsy was 
taken and revealed evidence for cirrhosis with splenomegaly, 
varices, and chronic pancreatitis with a pseudocyst in the 
pancreas.  The discharge summary diagnosed gastrointestinal 
bleeding, secondary to gastric varices an angiodysplastic 
lesions, as well as chronic pancreatitis, a pancreatic 
pseudocyst, peripheral neuropathy, and diabetes mellitus, 
amongst other disorders.  There are numerous subsequent 
private medical records indicating periodic treatment of the 
veteran's gastrointestinal bleeding, and also indicating 
pancreatitis with a pancreatic pseudocyst. 

A VA outpatient treatment record from April 1996 notes that 
the veteran was seen in the gastrointestinal clinic for 
continued gastrointestinal bleeding and there was also an 
assessment of pancreatitis and pseudocysts.

Received in June 1996 was a letter, dated in June 1995, from 
the Agent Orange Veteran Payment Program to the veteran.  
This letter informed the veteran that he met the criteria to 
receive a payment award from the program.  This letter was 
submitted by the veteran with an argument that this supported 
his pending claims for service connection.

In January 1997, the veteran underwent a VA examination of 
his peripheral nerves.  He gave a history of exposure to 
Agent Orange in Vietnam.  His history also included diabetes 
mellitus since about 1983.  The veteran gave a history of 
experiencing leg pain while in Vietnam, which he reported had 
continued until present.  The veteran reported feeling 
numbness in his feet and toes, and up to the knees, since 
1970; and numbness in his hands since 1973.  He also reported 
pain in the upper extremities since the early 1970s.  
Following an examination, in which some of the veteran's 
responses were difficult to interpret, the examiner concluded 
that the amount of peripheral neuropathy could not really be 
stated at present, as it was difficult to tell.  The history 
of Agent Orange exposure and also of diabetes mellitus were 
both noted, and it was stated that the diabetes mellitus was 
apparently in good control at present.

In February 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Traveling Member of the Board.  The 
veteran testified, in pertinent part, that he was treated for 
a swollen breast when he was still in service, but was told 
this was not a problem and was returned to duty.  The veteran 
acknowledged that he was not again treated for a swollen 
breast until 1986, when a gynecomastia was diagnosed and 
removed.  There was no treatment in between, according to the 
veteran.  (See Transcript, p. 4).  The veteran also testified 
that his gastrointestinal bleeding began in 1989, and 
recurred in 1992 and 1995.  He further testified that he had 
been treated for a bleeding ulcer and while being treated for 
that, a pancreatic cyst had been diagnosed.  He stated that 
he believed that all of his gastrointestinal problems were 
due to Agent Orange exposure, as no other cause had ever been 
identified.  (See Transcript, pp. 5-7).  The veteran also 
reported that the VA physician who diagnosed his pancreatic 
cysts in 1994, told him that they could have been present for 
many years, perhaps even in service.  (See Transcript, 
p. 17).  A complete transcript of the testimony is of record.

Subsequent to the Board's May 1997 remand, further medical 
evidence was received.  Nerve conduction velocity testing of 
the veteran was performed by the VA in April 1997.  The 
findings revealed scattered evidence of neuropathy on some 
nerves.

Received in July 1997 were all records considered by the 
Social Security Administration in granting the veteran 
disability benefits, for a primary diagnosis of epilepsy and 
a secondary diagnosis of diabetes mellitus.  Although there 
was extensive medical evidence submitted to the Social 
Security Administration, these records were entirely negative 
for any evidence pertaining to the veteran's Agent Orange 
exposure, or otherwise to the veteran's service.

In June 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified that he 
believed that his claimed disorders were due to his Agent 
Orange exposure.  The veteran discussed being treated for 
peripheral neuropathy by a doctor (Dr. Matthews) who said 
there may be a link to his Agent Orange exposure.  (See 
Transcript, p. 17).  It was also argued that long term 
peripheral neuropathy should be granted service connection, 
just as acute and sub-acute peripheral neuropathy are under 
the presumptive regulation.  The remainder of his testimony 
dealt with his PTSD disorder, and contentions that the 1973 
rating decisions had been CUE.  A complete transcript of the 
testimony is of record.

Subsequently received was a June 1998 VA medical record, 
signed by Dr. Matthews, which stated that the veteran had a 
peripheral neuropathy which appeared to be associated with or 
caused by Agent Orange exposure.  Following a request by the 
RO to Dr. Matthews asking that he explain the basis of his 
opinion, another letter was received in May 1999.  At that 
time, Dr. Matthews stated that he re-reviewed the record and 
there was insufficient information to make a diagnosis of 
peripheral neuropathy secondary to Agent Orange exposure.  He 
also stated that he was unaware of any other testing which 
might provide evidence of Agent Orange causation.

Also of record was another VA neurological evaluation of the 
veteran, performed by Dr. Matthews in July 1999.  This noted 
that on review of history, the veteran reported no pain in 
his arms or legs prior to Vietnam service.  It was reported 
that within months of his service in Vietnam, he had pain in 
both legs from foot to knee and talked to doctors several 
times about it.  He reportedly began to improve after 
departing from Vietnam.  Pain reportedly resolved within a 
few years of departure from Vietnam.  There was an onset of 
diabetes mellitus in 1984.  The assessment was that of 
neuropathy symptoms which need review given variable 
conclusions.

There was a follow-up VA neurological consultation by Dr. 
Matthews in August 1999, which stated that the veteran 
suffered leg pain in Vietnam but had returned to normal 
within a few years of his return.  The veteran also gave a 
history of an incident of severe leg pain in the 1980s, with 
a severely abnormal nerve conduction test, although these 
records were unavailable.  Testing revealed minimal evidence 
for current peripheral neuropathy from an electrical point of 
view.  There was a diagnosis of neuropathy of the peripheral 
nerves, manifesting as pain and numbness of the upper and 
lower extremities subjectively.  It was also stated that the 
veteran may have had or possibly had Agent Orange peripheral 
neuropathy in Vietnam.  It was stated that the episode of 
possible neuropathy in the 1980s was of unknown cause.  It 
was also stated that the current peripheral neuropathy in the 
1990s was superimposed on a 15 year history of diabetes 
mellitus.  It was reportedly remarkable that current 
conduction tests revealed only a minimal amount of conduction 
abnormalities.  Dr. Matthews concluded that one of the 
factors in the veteran's neuropathy was his diabetes.  
However, he could not dismiss that Agent Orange was a past 
toxin and that it contributed to his current condition in 
some unknown way.

In October 1999, a Board of two VA neurologists convened and 
reviewed all available records in an attempt to clarify the 
previous opinions offered by Dr. Matthews.  They noted that 
the veteran had given a history of pain in the legs upon 
entering Vietnam which continued thereafter for several 
years, eventually diminishing and nearly subsiding, although 
there was no evidence of medical attention being sought while 
in Vietnam or afterward for this condition.  It was stated 
that there was currently a definite peripheral neuropathy 
with a diagnosis of diabetes mellitus suggesting a causal 
relationship between the two.  It was stated that there was 
no definite symptom complex or electrophysiologic finding 
accompanying the Agent Orange associated peripheral 
neuropathy.  The examiners concluded that there was no 
neurologic evidence to link the veteran's present condition 
to any Agent Orange exposure in Vietnam.

The veteran underwent a VA neuro-psychological evaluation in 
February 2000, and findings pertained to his psychiatric 
impairment (PTSD) and his memory loss and other cognitive 
problems.  The examination did not contain any information 
pertinent to the issues addressed within the decision portion 
of this document by the Board, and therefore no subsequent 
supplemental statement of the case was required.  (See the 
Remand portion of this decision for a further discussion of 
that point.)

B.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for a gynecomastia with 
mastectomy of the left breast, a pancreatic cyst, 
gastrointestinal bleeding, and peripheral neuropathy.  On the 
one hand, the veteran has argued that all of these claimed 
disorders were present in service.  He has argued that he 
experienced swelling of the left breast, and numbness of the 
legs in service.  He has also argued that he was told by a 
doctor that his pancreatic cyst could have been present for 
years, even in service.  Therefore, the veteran argues that 
all these claimed disorders began in service and continued 
subsequently and service connection should be granted on a 
direct basis.  In the alternative, the veteran has argued 
that he was exposed to Agent Orange in service and that his 
exposure could be responsible for all of his claimed 
disorders.  Therefore, it is argued that if service 
connection is not granted on a direct basis it should be 
granted as due to Agent Orange exposure.  As to the claimed 
pancreatic cyst and gastrointestinal bleeding, the veteran 
contends that his exposure to herbicide agents is the only 
possible cause.  As to the claimed peripheral neuropathy, the 
veteran argues that long term peripheral neuropathy should be 
treated the same as acute and sub-acute peripheral 
neuropathy, which receive presumptive service connection 
under the regulations for Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
to an herbicide agent, unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, 
service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See McCartt v. West, 12 Vet. App. at 168; Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997).  Service connection for 
residuals of exposure to Agent Orange also may be established 
by showing that a disorder resulting in disability or death 
is, in fact, causally linked to such exposure.  See Brock; 
see also Combee v. Brown, 34 F.3d at 1044, citing 38 C.F.R. 
§ 3.303; 38 U.S.C.A. §§ 1113(b), 1116.

The disorders listed at 38 C.F.R. § 3.309(e) are as follows:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). The 
regulation, further, specifically defines the term "acute 
and subacute peripheral neuropathy" to mean a transient 
neuropathy which appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2.  Acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

However, the threshold question that the Board must address 
is whether the veteran has presented well-grounded claims.  A 
well-grounded claim is one that is plausible.  If he has not, 
the claims must fail and there is no further duty to assist 
in the development of the claims.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review the case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims for service connection for a 
gynecomastia with mastectomy of the left breast, a pancreatic 
cyst, or gastrointestinal bleeding, each claimed on a direct 
basis or as due to Agent Orange exposure.

As to the claimed gynecomastia with mastectomy of the left 
breast, the veteran claims that he was treated in service for 
a swollen left breast.  Service medical records do not 
corroborate this history.  Nonetheless, even accepting the 
veteran's history for purposes of determining well-
groundedness in accordance with King, on separation 
examination in August 1971, all findings including the chest 
were normal.  Furthermore, by the veteran's own testimony, he 
received no treatment for this disorder following service 
until 1986, when he underwent surgical removal of the 
gynecomastia.  Thus, the medical records do indicate that the 
veteran has been diagnosed with gynecomastia with mastectomy 
of the left breast, although the first diagnosis of record is 
in 1986, some 15 years after the veteran's service in 
Vietnam.  Post-service medical records are entirely negative 
for any evidence indicating the veteran's gynecomastia with 
mastectomy of the left breast was in any way related to 
service or to any incident in service.

This is also the case for the veteran's claimed pancreatic 
cyst and gastrointestinal bleeding.  Once again, service 
medical records are entirely negative for any such disorders.  
Post-service medical records indicate that the veteran was 
first treated for gastrointestinal bleeding in approximately 
1989 and a pancreatic cyst was first diagnosed in 
approximately 1995.  Thus, both disorders were first 
diagnosed many years after service.  Again, post-service 
medical records are entirely negative for any evidence 
indicating either disorder was in any way related to service 
or to any incident in service.

The Board also notes that a gynecomastia with mastectomy of 
the left breast, a pancreatic cyst, and gastrointestinal 
bleeding, are not among the chronic disorders recognized by 
VA as etiologically related to exposure to herbicide agents 
used in Vietnam.  Thus, the presumption of exposure to Agent 
Orange or other herbicide agents is not available to the 
veteran, and he cannot establish entitlement to service 
connection for these claimed disorders on a presumptive 
basis.  See McCartt v. West, 12 Vet. App. 164 (1999).  The 
Board notes that VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.20b previously contained a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  However, pursuant to McCartt, that M-21-1 
provision has been revised in order to conform with the 
McCartt decision, and the more liberal presumption is no 
longer available to establish exposure.

However, even accepting as credible the veteran's assertions 
that he was, in fact exposed to herbicide agents during 
service (given the possibility that, as a combat veteran 
service connected for PTSD, he may have been in areas subject 
to spraying with herbicide agents), there still is no basis 
for a grant of service connection for the veteran's 
gynecomastia with mastectomy of the left breast, pancreatic 
cyst, and gastrointestinal bleeding.  As noted above, these 
disorders are not among those identified in 38 C.F.R. 
§ 3.309(e), and the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).

Moreover, as also noted above, the disorders were not 
diagnosed until many years after the veteran's service in 
Vietnam and there is no competent medical evidence of record 
suggesting a connection between any in-service exposure to 
herbicide agents and the currently diagnosed disorders.  In 
this regard, the Board again notes all medical records, to 
include all VA medical records and all private medical 
records, are entirely negative for any discussion of a nexus 
between the veteran's currently diagnosed gynecomastia with 
mastectomy of the left breast, pancreatic cyst, and 
gastrointestinal bleeding, and his claimed exposure to 
herbicide agents.

As for the veteran's submission of records indicating his 
receipt of payments from the Agent Orange Veteran Payment 
Program to support his claim, the Board notes that documents 
regarding the veteran's acceptance in the Agent Orange 
Veteran Payment Program do not address the medical conditions 
at issue and do not serve to make any of his claims well 
grounded.  Receipt of compensation under the Agent Orange 
Veteran Payment Program, which is a nongovernmental, 
nonprofit entity, is based upon standards very different from 
those required to establish service connection.  See Brock v. 
Brown, 10 Vet. App. 155 (1997); Viglas v. Brown, 7 Vet. 
App. 1 (1994).  In the 1970's Vietnam veterans filed a class 
action lawsuit against manufacturers of Dioxin and the United 
States Government to obtain compensation for alleged injuries 
due to the use of the chemical defoliant Agent Orange in 
Vietnam.  In 1984, manufacturers of Dioxin agreed to 
establish a $180 million fund to compensate class members.  
In Re Agent Orange Product Liability Litigation, 597 F. Supp. 
740 (E.D.N.Y. 1984) aff'd 818 F.2d 145 (2nd Cir. 1987).  
Notably, however, in 1987, actions against the United States 
were dismissed, In Re Agent Orange Product Liability 
Litigation, 818 F.2d 194 (2nd Cir. 1987), and thus, the 
United States Government is not a party to the settlement 
agreement from which the veteran has received payment.

Thus, none of these claims regarding a gynecomastia with 
mastectomy of the left breast, a pancreatic cyst, or 
gastrointestinal bleeding, is plausible.  There simply is no 
medical evidence of any nexus between the disorders and any 
alleged exposure to herbicide agents in service.  Nor is 
there any evidence the disorders arose in service or are in 
any way related to any incident in service.  In short, the 
veteran's claims are without merit.

The Board has considered the veteran's arguments that his 
gynecomastia with mastectomy of the left breast, pancreatic 
cyst and gastrointestinal bleeding were present in service or 
were due to Agent Orange exposure.  However, inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the Board notes that the record does not indicate that he has 
any professional medical training or expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 
186 (1997)  Also, "a layperson is generally not capable of 
opining on matters requiring medical knowledge."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board has also considered the veteran's contentions that 
he was told by a doctor that his pancreatic cyst was present 
for years and could have been present in service.  The Board 
notes that the entire record has been carefully reviewed and 
is negative for any such statement from a medical 
professional.  Furthermore, the veteran's statement of what a 
doctor told him is hearsay and would not of itself be 
competent medical evidence because "filtered as it was 
through a layman's sensibilities, [the appellant's statement] 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  However, in Robinette, the Court 
concluded that in the context of submission of a well-
grounded claim, upon receipt of the hearsay statement from 
the veteran, the Secretary has an obligation under section 
5103(a) to assist the claimant by advising him that the 
physician's statement is needed to complete his application.  
However, there is no such need for a remand in this case as 
all available medical records (totaling 8 volumes) have 
already been obtained into evidence and any remand would only 
unreasonably and unnecessarily delay the resolution of this 
claim.

In conclusion, the veteran has not met his burden of 
submitting evidence of well-grounded claims for service 
connection for the claims regarding a gynecomastia with 
mastectomy of the left breast, a pancreatic cyst, and 
gastrointestinal bleeding.  As such, the VA is under no duty 
to assist the veteran in developing the facts pertinent to 
these claims.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground any of the 
above discussed claims.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  Consequently, a remand for additional 
evidentiary development is not warranted under the facts of 
this case.

Turning now to the issue of the veteran's claimed peripheral 
neuropathy, the Board finds that this claim is marginally 
well-grounded, unlike the above discussed claims.  The 
question of well-groundedness as to this claim is a close 
one, as the multiple opinions from Dr. Matthews which make it 
well-grounded are somewhat equivocal and in some cases 
contradictory in nature.  Nonetheless, for purposes of 
determining well-groundedness, the veteran clearly has a 
current diagnosis of peripheral neuropathy, there is one 
service medical record indicating treatment for pain in the 
feet of unknown etiology, the veteran has provided testimony 
of continued pain and numbness in the lower extremities and 
of exposure to Agent Orange in service, and the opinions of 
Dr. Matthews are sufficient to consider the claim well-
grounded.

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Turning now to a review of the evidence, the Board does note 
that the veteran was treated for an incident of pain in both 
feet in January 1971 and there was no diagnosis as all 
findings were normal.  On separation examination in August 
1971 all findings were again normal and post-service medical 
records are negative for any complaints of peripheral 
neuropathy for many years.  Post-service medical records also 
clearly indicate the onset of poorly controlled diabetes 
mellitus since the mid 1980s.  The records from Dr. Dhillon, 
dated in February and March 1994 indicate that the veteran 
gave a history of the recent onset of numbness in his lower 
and upper extremities.  The history given to Dr. Dhillon 
calls into question the credibility of the veteran's later 
offered history, when he argued that he had experienced 
numbness of the extremities while in Vietnam.  Dr. Dhillon 
reached the diagnosis that the veteran's neuropathy was due 
to his diabetes mellitus and to ulnar neuropathy and control 
of diabetes was emphasized.  The Board finds that all of this 
evidence weighs against the veteran's claim, as it tends to 
contradict the veteran's currently offered history, and also 
tends to indicate that the current diagnosis of peripheral 
neuropathy is due to diabetes mellitus, and was not related 
to other environmental factors.

The Board finds that the most significant piece of evidence 
against this claim is the October 1999 report by a Board of 
two neurologists, made after a complete review of the 
veteran's records.  This report concluded that the veteran's 
medical records did not support his currently offered history 
and that the evidence suggested a causal relationship between 
the veteran's diabetes mellitus and his peripheral 
neuropathy.  It was concluded that there was no neurologic 
evidence to link the veteran's peripheral neuropathy to Agent 
Orange exposure.

In contrast, to the above evidence, Dr. Matthews opinions do 
support the veteran's contentions to some extent, but only to 
a limited extent.  In this regard, the Board notes that in 
June 1998, Dr. Matthews stated that the veteran's peripheral 
neuropathy appeared to be associated with Agent Orange 
exposure, but in May 1999, he withdrew his earlier statement, 
indicating he had insufficient information to support such a 
conclusion.  Finally, in August 1999, Dr. Matthews agreed 
that diabetes mellitus was a factor in the veteran's 
peripheral neuropathy, but also stated that Agent Orange 
could not be dismissed as a toxin which contributed to the 
current condition in some unknown way.

The Board finds it significant that Dr. Matthews is unable to 
define the way in which the Agent Orange may have contributed 
to the veteran's current peripheral neuropathy.  The Board 
also finds it significant that Dr. Matthews has been 
equivocal in his conclusions and has further based his 
conclusions entirely upon reliance of the medical history 
supplied by the veteran, which as discussed above is not 
entirely credible and not entirely consistent with the 
remainder of the medical record.  The Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  When a medical opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

In conclusion, the Board finds that while Dr. Matthews 
opinions have provided some support for the veteran's claim, 
they are clearly outweighed by the remainder of the 
evidentiary record, to include the October 1999 report by a 
Board of two neurologists, which establish that the veteran's 
current peripheral neuropathy is most likely due to his 
diabetes mellitus, and not to his service, any incident in 
service, or to any exposure to herbicide agents in service.

The Board further notes in this regard that after reviewing 
approximately 6,420 abstracts and scientific or medical 
articles and selecting approximately 230 epidemiological 
studies for detailed analysis, consulting with outside 
experts, and conducting public hearings, the National Academy 
of Sciences issued a report entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam" on 
July 27, 1993.  Based upon that report, the Secretary of 
Veterans Affairs determined that there was no positive 
association between AO exposure and a number of specific 
diseases, including chronic peripheral neuropathy.  Effective 
November 7, 1996, VA determined that a presumption of service 
connection was warranted for acute and subacute peripheral 
neuropathy in Vietnam veterans with a history of AO exposure, 
subject to the requirement that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  As previously 
noted, the VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 341 (1994).

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, but does not 
find the evidence is of such approximate balance as to 
warrant its application.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
regarding his peripheral neuropathy.  Finally, the Board is 
satisfied that the RO took all reasonable steps to properly 
develop the claim.  All reasonable development has been 
completed and there is nothing further to be gained by any 
additional remand of this claim.

II.  CUE

Review of the veteran's service medical records is entirely 
negative for any complaints, treatment, or diagnosis of any 
psychiatric disorder, to include any anxiety disorder.  All 
findings were normal on separation examination in August 
1971.

In February 1973, the veteran submitted a claim seeking 
service connection for a nervous condition.  Within his 
claims form, the veteran indicated that he had begun 
receiving treatment for this condition at the VA in January 
1973.

In a rating decision dated April 9, 1973, the RO indicated 
that service medical records had been reviewed and were 
entirely negative.  It was also noted that even if the 
veteran was diagnosed with a psychiatric disorder in January 
1973 (the date he began treatment), this would not be subject 
to presumptive service connection as it was more than one 
year after separation from service.  Accordingly, service 
connection for a nervous disorder was denied.

Subsequently, the veteran underwent a VA examination in April 
1973, which noted that the veteran had experienced combat in 
Vietnam.  The veteran described combat episodes from Vietnam.  
He was observed to have a somewhat flattened affect but was 
cooperative during the interview.  The examiner commented 
that the veteran presented a pattern of anxiety neurosis, a 
residual of combat experiences, not the psychotic pattern.  
The examiner diagnosed anxiety reaction, chronic, manifested 
by tensions, nightmares, and reliving combat experiences in 
which the veteran was personally involved.  

A June 1973 rating decision reviewed the above examination 
and continued the prior denial of the claim, indicating no 
change was warranted.  The veteran submitted a notice of 
disagreement with that rating decision in September 1973.  In 
November 1973, he was provided with a statement of the case.  
The statement of the case indicated that service connection 
was not warranted as the diagnosis of an anxiety disorder was 
not made until almost 20 months after separation.  No 
substantive appeal was received and the rating decision 
became final.

The Board notes that the next piece of pertinent evidence 
received was a December 1975 report from P. Chodoff, M.D., 
indicating that the veteran felt the diagnosis of anxiety 
reaction given in 1973 was in error.  It was indicated that 
he had submitted a claim for benefits at the suggestion of a 
supervisor.  At present, the veteran denied any 
symptomatology indicative of anxiety or any other psychiatric 
condition.  The veteran minimized his combat involvement and 
reported no resulting nervous or emotional difficulties.  
During the interview, the veteran displayed no evidence of a 
thought disorder or disturbance.  The examiner opined that 
there was no evidence at present of the existence of a 
chronic anxiety state or any other psychiatric disorder, and 
he doubted very much that any such condition had existed in 
the past.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  "[P]revious determinations 
which are final and binding...will be accepted as correct in 
the absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.  A decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court 
defined CUE as "...the sort of error which, had it not been 
made, would have manifestly changed the outcome." The Court 
noted further that "In order for there to be a valid claim of 
CUE, the claimant, in short, must assert more than 
disagreement as to how the facts were weighed or evaluated; 
the appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  In addition, "[I]t 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Id. at 44.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government.  The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part.  
38 C.F.R. § 3.103 (1999).

Applying the pertinent legal authority to the facts of this 
case, the Board finds that the April 1973 rating decision 
contained no CUE.  At the time of that rating decision, the 
only available evidence was the veteran's service medical 
records which were entirely negative for the claimed nervous 
disorder.  Thus, the veteran's claim was denied based on the 
available evidence.  As noted above, evidence that was not of 
record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter.  It is true that the 
veteran reported receiving VA treatment in January 1973 prior 
to that rating decision and the treatment records were not 
obtained by the RO.  However, the failure to comply with the 
duty to assist also does not constitute a satisfactory claim 
of CUE.  A breech of the duty to assist cannot be a basis for 
a CUE claim, although the record may have been incomplete.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that the April 1973 rating decision did not 
contain CUE.

However, upon review of the subsequent June 1973 rating 
decision, the Board notes that in the intervening period the 
veteran had undergone a VA examination in April 1973, which 
reported findings of a chronic anxiety reaction related to 
the veteran's combat in service.  This examination was of 
record at the time of the June 1973 rating decision.  In 
making the rating decision denying the veteran's claim as the 
disorder was not shown within service or one year of service, 
the RO clearly failed to apply 38 C.F.R. § 3.303(d), which 
provides that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions are intended as liberalizations applicable when 
the evidence would not warrant service connection without 
their aid.

Accordingly, the Board finds that the June 1973 rating 
decision contained CUE, in that the law was not correctly 
applied to the facts as they were known at that time.  In 
particular, the RO failed to properly apply the provisions of 
38 C.F.R. § 3.303(d).  VA has long had a duty to grant every 
benefit supported by law.  In this case, the evidence of 
record clearly shows that service connection was warranted at 
the time of the June 1973 rating decision.  Finally, the 
Board notes that there was also medical evidence of record 
indicating that the veteran's disorder was no longer present 
as of December 1975, given the report from Dr. Chodoff.  
However, that evidence was not of record at the time of the 
June 1973 rating decision, and the Board simply concludes 
that the June 1973 rating decision did contain CUE, based on 
the record available at that time.  Thus, there is a proper 
basis for granting service connection for an anxiety disorder 
at that time.


ORDER

Service connection for gynecomastia with mastectomy of the 
left breast, a pancreatic cyst, and gastrointestinal 
bleeding, is denied, (claimed on both a direct basis and as 
due to exposure to herbicide agents) since well-grounded 
claims have not been presented.

Service connection for peripheral neuropathy (claimed on both 
a direct basis and as due to exposure to herbicide agents) is 
denied.

As no clear and unmistakable error was involved in the April 
1973 rating decision that denied entitlement to service 
connection for a nervous disorder, that aspect of the appeal 
is denied.

As the June 1973 rating decision that denied entitlement to 
service connection for a nervous disorder involved clear and 
unmistakable error, that rating decision is reversed and 
service connection for a nervous disorder is granted.


REMAND

Turning now to the veteran's pending claim seeking a greater 
initial evaluation for his service connected PTSD, the Board 
notes that the veteran was last provided with a supplemental 
statement of the case on this issue in November 1999.  
However, of record is a VA neuro-psychology consultation 
pertaining to the veteran's PTSD that is dated in February 
2000.  This record is clearly pertinent to the veteran's PTSD 
evaluation and was also clearly received after the last 
supplemental statement of the case.  However, the record was 
not pertinent to any of the claims discussed by the Board in 
the decision portion of this document.

The governing regulation, 38 C.F.R. § 19.31 (1999), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued or the most recent supplemental 
statement of the case has been issued.  As the additional 
medical records received were not considered by the RO in a 
new rating decision and a supplemental statement of the case 
was not issued by the RO, a remand is required in order to 
ensure due process to the veteran.  See also 38 C.F.R. 
§ 19.37(a) (1999); Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).

The Board also notes that the rating criteria for all 
psychiatric disorders were changed, effective November 7, 
1996.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under 
whichever criteria are to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO has 
indicated in the prior supplemental statements of the case 
that both the old and new criteria were considered, the Board 
notes for the RO's benefit that the veteran continues to be 
entitled to the resolution of his claim under whichever 
criteria are more favorable.  See also DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Furthermore, as this case involves an initial rating assigned 
following the grant of service connection, in adjudicating 
the issue on appeal, the RO should consider whether "staged" 
ratings can be assigned, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake any further 
warranted development and should review 
the complete record of evidence and 
argument received since the last 
supplemental statement of the case of 
November 1999.  The RO should then 
readjudicate the issue of entitlement to 
an increased original rating for the 
veteran's service-connected PTSD, with 
consideration of the appropriateness of 
"staged" ratings.  See Fenderson.  The RO 
should also consider the disorder under 
both the former and revised rating 
criteria, and rate in accordance with the 
guidance expressed by the Court in 
Karnas.

2.  If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an appropriate supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29, 
19.31.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



